PER CURIAM.
These two appeals have been consolidated by the court upon motion of the parties, since they present substantially similar issues of law and fact.
From a careful consideration of the records in both cases, and of each and every specification of error relied upon by appellants, we conclude that no new or novel question is here presented, and that the judgments in both appeals should be affirmed upon authority of McDonald v. Mabee, 243 U.S. 90, 37 S.Ct. 343, 61 L.Ed. 608, L.R.A.1917F, 458, and Pennoyer v. Neff, 95 U.S. 714, 24 L.Ed. 565. See also, Simon v. Southern Ry. Co., 236 U.S. 115, 116, 35 S.Ct. 255, 59 L.Ed. 492.